DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/1/2022, with respect to informalities in the claims have been fully considered and are persuasive.  The objections of 3/2/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to a power gating method (and circuit) to reduce power consumption in a complex least-mean- square (LMS) adaptation circuit, the method comprising:
disabling a quadrature path in a complex receiver.

The closest prior art of Khlat et al. (US 2001/0014594) discloses everything described above.
However, the prior art does not disclose: 
obtaining a signal that is indicative of a metric;
in response of the signal exceeding a threshold, causing at least one of a set of multiplier circuits or a set of adder circuits to be deactivated to avoid using a quadrature component of a complex error signal to reduce power consumption; and
in response of the signal not exceeding the threshold, causing the at least one of the set of multiplier circuits or the set of adder circuits to be activated to use the quadrature component of the complex error signal.

All the claimed subject matter distinguish the claims over the prior art, rendering the claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/18/2022